Citation Nr: 0301377	
Decision Date: 01/24/03    Archive Date: 02/04/03

DOCKET NO.  02-02 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for arteriosclerotic 
heart disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel








INTRODUCTION

The veteran served on active duty from October 1960 to 
October 1963.

This matter comes to the Board of Veterans' Appeals 
(Board) from a decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida that denied service connection for 
arteriosclerotic heart disease.


FINDING OF FACT

Claimed arteriosclerotic heart disease was not present 
during active duty, and has not been shown to be present 
within one year after service or otherwise related to the 
veteran's active military service.


CONCLUSION OF LAW

Arteriosclerotic heart disease was not incurred in or 
aggravated by active service nor may arteriosclerotic 
heart disease be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137; 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000). See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2002).  This law eliminates the 
concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  The 
new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29,2001.66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).  

First, with respect to the VA's duty to notify the veteran 
of information and evidence needed to substantiate and 
complete a claim, the veteran has been advised of the 
applicable laws and regulations, and the evidence needed 
to substantiate his claim by May 2000 and August 2001 
letters from the RO and by the February 2002 statement of 
the case.   In the May 2000 letter he was asked to 
complete a formal claim for compensation benefits.  In the 
august 2001 letter he was informed of the VCAA and what 
evidence the VA would obtain.  The veteran was also asked 
to advise the VA if there were any other information or 
evidence he considered relevant to his claim so that VA 
could help by getting that evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c)).  The 
record shows that the veteran has failed to identify any 
medical records that may be pertinent to his claim, and 
this includes the veteran's failure to fill out and 
complete a formal application for compensation benefits.  
In this regard the Board points out that the duty to 
assist is not a one-way street.  Wood v. Derwinski, 1 
Vet.App. 190 (1991).  The Board concludes, therefore, that 
a decision on the merits at this time does not violate the 
VCAA, nor prejudice the veteran under Bernard v. Brown, 
4 Vet. App. 384 (1993).

The veteran seeks service connection for arteriosclerotic 
heart disease, which he believes is due to exposure to 
fuel and rocket propellants during service.  Service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§  1110, 1131 (West 1991 & 
Supp. 2002).  Service connection may also be granted for 
any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d) (2002).

Service connection will be presumed for certain chronic 
diseases, including arteriosclerotic heart disease, if 
manifest to a compensable degree within the year after 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

The service administrative records show that the veteran 
was a military policeman. The service medical records 
contain no findings relative to arteriosclerotic heart 
disease, and the veteran's July 1963 service separation 
examination notes normal heart and vascular system, and a 
blood pressure of 120/84.  The veteran himself does not 
assert that the claimed arteriosclerotic heart disease was 
directly or presumptively present during service.  The 
first indication that the veteran may have 
arteriosclerotic heart disease is his claim for service 
connection, which was received in 2000, over 35 after his 
military service.  The veteran's allegation that exposure 
to fuel and rocket propellants during service could have 
caused arteriosclerotic heart disease many years after 
service is conjectural.  Also, a lay person is not 
competent to give a medical opinion on diagnosis or 
etiology of a condition, and his statements on such 
matters are not material evidence.  Espiritu v. Derwinski, 
2 Vet.App. 492 (1992).

Under these circumstances, the Board must conclude that 
the evidence is not so evenly balanced as to warrant 
application of the benefit-of-the-doubt doctrine, and the 
claim for service connection for arteriosclerotic heart 
disease must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).


ORDER

Service connection for arteriosclerotic heart disease is 
denied.



		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

